Citation Nr: 1644256	
Decision Date: 11/22/16    Archive Date: 12/01/16

DOCKET NO.  12-33 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for service connection for a hearing loss.  

2.  Entitlement to service connection for a salivary gland condition.

3.  Entitlement to service connection for a left forefinger disability.

4.  Entitlement to a compensable disability rating for residuals of a rectal puncture wound and teratoma cyst excision.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1943 to March 1946, August 1946 to February 1947, and March 1947 to August 1949.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran was scheduled for a hearing in June 2016, but failed to report without good cause.  His hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Evidence submitted since the Board's October 1998 final decision is new, but not material, as it does not address whether a nexus exists between the Veteran's current hearing loss and any inservice noise exposure.

2.  The preponderance of the evidence weighs against finding that the Veteran has had a current salivary gland condition since filing his March 2009 claim, and there is no evidence linking any extant disorder to service.  

3.  The preponderance of the evidence weighs against finding that the Veteran has had a current left forefinger disability since filing his February 2009 claim, and there is no evidence linking any extant disorder to service.  

4.  Residuals of a rectal puncture wound and teratoma cyst excision are manifested by chronic perirectal and perianal pain that results in difficulty toileting, but not by a scar measuring at least twelve square inches.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received since the October 1998 Board decision, and the issue of entitlement to service connection for defective hearing is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  A salivary gland disorder was not incurred or aggravated inservice.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

3.  A left forefinger disability was not incurred or aggravated inservice.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

4.  The criteria for a 10 percent disability rating, but no higher, for residuals of a rectal puncture wound and excision a teratoma cyst have been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7804 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran was not provided VA examinations for his claims for service connection for a salivary gland condition and a left forefinger disability; however, as discussed below, the record does not contain competent evidence that the Veteran has current salivary gland and left forefinger disabilities.  Even assuming, however, that such disorders exist the record does not contain evidence that indicates that any signs or symptoms related to salivary glands or the left forefinger may be associated with active service.  VA treatment records show that the Veteran underwent surgery for a salivary gland issue and suffered a crushing injury to his left forefinger several decades after his separation from active service.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006) (An examination is in order if there is an indication that the current disability may be related to the in-service event.)  

II.  New and Material Evidence

Generally, a claim which has been denied in an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7104(b).  Under 38 U.S.C.A. § 5108, however, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

In deciding whether new and material evidence has been submitted, the Board considers evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The Veteran's claim of entitlement to service connection for defective hearing was last denied in an October 1998 Board decision.  The appellant did not appeal that decision to the United States Court of Appeals for Veterans Claims.  Hence, it is final.  38 U.S.C.A. § 7104.  Consequently, the Board will consider evidence received since that decision.  

To be considered new, evidence cannot have been previously submitted to agency decision makers, or be cumulative or redundant of evidence of record at the time of the last prior final denial.  To be material, evidence must, by itself, or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the claim, and raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  The credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Evidence received since the October 1998 Board decision includes VA treatment records, including VA audiology treatment records from 2010.  This evidence is new, but it is not material, as it does not raise a reasonable possibility of substantiating the Veteran's claim.  

The Veteran was previously denied service connection for defective hearing because the record did not contain evidence that his hearing loss was related to his in-service noise exposure.  The new VA treatment records-specifically, the audiology records-reiterate the Veteran's lay statements regarding the onset and duration of his hearing loss, and his limited post-service noise exposure, but they do not contain a medical nexus opinion that etiologically links the Veteran's current hearing loss to his inservice noise exposure.  As such, the evidence presented is cumulative, and it is not new and material.  In this regard, evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343, 1347 (2000).  Accordingly, as new and material evidence has not been presented, the claim is not reopened.

III.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service, even if the disability was initially diagnosed after service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Salivary Gland Condition

The Veteran contends that he has a salivary gland disorder that was present during his active service and later recurred, requiring surgical treatment.  

A review of the service treatment records reveals no complaints, findings or diagnoses pertaining to a salivary gland disorder.

The medical evidence of record does not reveal any distinct diagnosis of a salivary gland disorder since the Veteran's March 2009 claim.  While VA treatment records show the Veteran was diagnosed with and underwent surgery for sialolithiasis (i.e., salivary calculi or stones) in March 1998, over 10 years prior to filing his claim, they also show that he was asymptomatic for the following four years.  While he did seek treatment for a minor salivary gland change in September 2011, there were no signs of abnormality in the oral tissues, and the VA clinician noted that it was normal to feel irregular contours from the various glands in patients who wear dentures.  Subsequent lists of the Veteran's active problems do not include a salivary gland condition.  

While the Veteran believes he currently has a disability characterized by issues with a salivary gland, he is not competent to provide a medical diagnosis in this case.  The issue is medically complex and requires specialized knowledge and experience, including experience, including experience conducting physical examinations of the jaw and mouth, and the impact of dentures on glands surrounding the mouth.  Jandreau v. Nicholson, 492 F.3d 1372, 1377, 1377 n.4 (Fed. Cir. 2007).  

Absent competent, credible, and probative evidence of a current diagnosis of a disability characterized by salivary gland issues, the Veteran is not entitled to service connection on any basis.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("In the absence of proof of a present disability there can be no valid claim.").    Moreover, even assuming that the appellant suffers from surgical residuals of a salivary gland disorder, there is no competent evidence linking such a disorder to service.  Again, the appellant, as a lay person untrained in the field of medicine, is not competent to offer an opinion addressing the etiology of any residuals of salivary gland surgery.   Jandreau.


Left Forefinger 

The Veteran contends that he has a left forefinger disability that is related to an incident during active service wherein his left forefinger was caught in an air compressor.

The medical evidence of record does not reveal any distinct diagnosis of a left forefinger condition since the Veteran's February 2009 claim.  While VA treatment records show that in March 1977, over three decades prior to the claim, the Veteran crushed his left middle and forefingers while moving a freezer, an X-ray found only a very small chip fracture at the distal end of the distal phalanx of the left middle finger.  Moreover, subsequent VA treatment records, including numerous lists of the Veteran's active problems, do not include a left forefinger condition.  

While the Veteran believes he currently has a disability involving his left forefinger, he is not competent to provide a medical diagnosis in this case.  The issue is medically complex and requires specialized knowledge and experience, including experience conducting physical examinations and interpreting medical imaging.  Jandreau.  

Absent competent, credible, and probative evidence of a current diagnosis of a disability characterized by a left forefinger disorder, the Veteran is not entitled to service connection on any basis.  Brammer.  Finally, even assuming that the appellant suffers from residuals of a crushed left forefinger, there is no competent evidence linking such a disorder to service.  Again, the appellant, as a lay person untrained in the field of medicine, is not competent to offer an opinion addressing the etiology of any residuals of left forefinger injury.   Jandreau.

IV.  Increased Rating

The Veteran contends that residuals of a rectal puncture injury and a teratoma cyst excision should be rated as compensable.  

The Veteran's residuals of a rectal puncture injury and excision of a teratoma cyst excision are rated under Diagnostic Code 7805 as other scars, including linear scars, and other effects of scars evaluated under Diagnostic Codes 7800-04.  38 C.F.R. § 4.118.  Diagnostic Code 7805 instructs that any disabling effects not considered in a rating provided under Diagnostic Codes 7800-04 be evaluated under an appropriate diagnostic code.

During the relevant period, the Veteran's residuals have been manifested by physical findings of an almost imperceptible scar measuring 2 centimeters by 0.1 centimeters that is not painful, does not have signs of skin breakdown, is superficial, shows no inflammation, edema, or keloid formation, and causes no other disabling effects.  The scar was not painful per se, and was not adherent to perineal tissues.  See May 2010 VA Scar Examination.  

The Veteran also consistently complained of recurrent perirectal and perineal pain, which he believed was related to his inservice rectal puncture wound or the excision of his teratoma cyst.  

Medical evidence, however, conflicts regarding the attribution of the Veteran's chronic perirectal and perineal pain.  The May 2010 VA examiner opined that the Veteran's anorectal pain was associated with clinical chronic prostatitis, which is not service-connected, and which medical literature does not show is related to perianal scarring.  In April 2010, a VA urologist opined that, while no one has ever been able to find a specific abnormality related to the Veteran's rectal puncture wound injury, his complaints of pain deep in his pelvis near the prostate gland are no doubt related to some nerve trauma or muscular trauma years ago.  See October 2009, April 2010 VA Treatment Records.

The source of the appellant's pain may never be completely known.  Still, the law governing veterans' benefits only requires that a reasonable doubt exist.  Resolving such reasonable doubt in the Veteran's favor, the Board finds that his complaints of persistent, recurrent perirectal and perineal pain are attributable to his residuals of a rectal puncture wound and teratoma cyst excision.  Consequently, the Veteran's complaints of pain, combined with his scar, are more appropriately rated, by analogy, under Diagnostic Code 7804 as one scar that is painful, and that a 10 percent rating is in order under that Code.  While the Veteran's residuals had previously been manifested by two scars, the examination during the relevant period found evidence of only one scar.  Moreover, under Diagnostic Code 7804, a higher rating is not available unless there is evidence of three or four scar that are painful.

The Board considered whether a higher rating was in order under any other Diagnostic Code, however, there is no evidence that the scar in question is deep or covers an area of at least twelve square inches to warrant a 20 percent rating under Diagnostic Code 7801.    

V.  Extraschedular

The Board considered whether this case should be referred for consideration of extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) (2015).  The threshold factor for extraschedular consideration is that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The evidence in this case does not show such an exceptional disability picture.  

The record preponderates against finding that any indicia of an exceptional or unusual disability picture exist, such as marked interference with employment or frequent periods of hospitalization.  While the January 2010 VA scar examiner opined that the Veteran's pain had a significant effect on his usual occupation of a painter, and caused difficulty toileting, it did not limit his ability to dress, feed himself, bathe, drive, or groom himself.  While the August 2011 VA examiner opined that the Veteran needed assistance with medical care and medications due in part to his chronic perianal pain, it was not due solely to his chronic perianal pain, as the examiner also listed degenerative joint disease, and directed the reader to the appellant's other diagnoses found in his VA treatment records.  

The Veteran is competent to report that he experiences chronic pain in the rectal area, which sometimes flares-up in severe pain.  Jandreau.  His reports are credible and entitled to probative weight; however, the Veteran did not report that he required frequent emergency room treatment, was ever hospitalized due to his perirectal and perianal pain, or that it prevented him from working.

As such, referral for consideration of extraschedular rating is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996); VAOPGCPREC 6-96 (Aug. 16, 1996); 61 Fed. Reg. 66,749 (1996).


ORDER

The petition to reopen a claim of entitlement to service connection for a hearing loss is denied. 

Entitlement to service connection for a salivary gland condition is denied.

Entitlement to service connection for a left forefinger disability is denied.

Entitlement to a disability rating of 10 percent, but no higher, for residuals of a puncture wound and teratoma cyst excision is granted, subject to the laws governing the payment of benefits.



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


